Citation Nr: 1708332	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing.

2.  Entitlement to a special home adaptation grant.

(The issues of entitlement to service connection for a bilateral ankle disability and an effective date prior to August 29, 2005, for a total rating based on individual unemployability (TDIU) are the subjects of separate decisions).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran and his spouse testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

As set forth above, the Veteran is represented in these matters by Disabled American Veterans.  See January 2011 VA Form 21-22.  In September 2016, Disabled American Veterans indicated in writing that they were not the representative for the Veteran on the above issues, and in a December 2016 letter, VA notified the Veteran that Disabled American Veterans indicated a desire to revoke representation as to these claims.  However, the Board notes that a decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  Pursuant to 38 C.F.R. § 20.608, the representative must file a motion to withdraw based on good cause.  A review of the record does not show that Disabled American Veterans ever filed any such motion.  Based on the foregoing, the Board finds that Disabled American Veterans is still the Veteran's representative of record.

These claims were remanded in September 2014 for a hearing before the undersigned and again in September 2015 for additional development.  A separate decision will be issued concurrently to address the claim of entitlement to an effective date for a TDIU, as Daniel Krasnegor, Esq., is the representative of record.  An additional decision will address the issue of entitlement to service connection for a bilateral ankle disability by the Veterans Law Judge that heard testimony on the claim in March 2004.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(9)(b) (where more than one Veterans Law Judge held a hearing in an appeal on different issues or where there are different representatives for different issues, separate decisions are required).  The Board notes that the remaining issues on appeal that were the subject of the March 2004 hearing (entitlement to service connection for headaches and asthma and increased rating claims for a low back disability and residuals of a tonsillectomy) are still being developed at the agency of original jurisdiction (AOJ) and are not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran is permanently and totally disabled due to service-connected disabilities.

2.  The Veteran's service-connected disabilities result in the loss of use of both lower extremities such that locomotion is precluded without the aid of braces, a cane, and wheelchair.

3.  The Veteran is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and does not have a permanent and total disability that includes the anatomical loss or loss of use of both hands, blindness in both eyes, deep partial thickness, full thickness, or subdermal burns that resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the truck, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially adapted housing assistance are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809 (2016).

2.  The criteria for a special home adaptation grant are not met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by March 2010, May 2011, and June 2013 letters.  

To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's specially adapted housing assistance claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

In addition, the Veteran underwent a VA examination in January 2016 that is adequate for adjudication purposes because the VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remands have been undertaken, as the Veteran was afforded a videoconference hearing in April 2015 and an adequate VA examination and medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria and Analysis 

The Veteran seeks entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing due to service-connected low back, bilateral knee, bilateral hip, and right shoulder disabilities. 

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809 (2016).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The Board first notes the Veteran is assigned ratings of 60 percent for a low back disability, 30 percent for right knee instability, 30 percent for left knee instability, 10 percent for limitation of motion of the right knee, 10 percent for limitation of motion of the left knee, 20 percent for right shoulder tendonitis, 10 percent for a pelvic disorder involving the right hip, 10 percent for a pelvic disorder involving the left hip, 10 percent for left lower extremity sensory deficit, 10 percent for right lower extremity sensory deficit, 30 percent for calcified granulomas of the left lung with asthma, and 0 percent for residuals of tonsillectomy, varicocele, erectile dysfunction, and pseudofolliculitis barbae.  His combined disability rating is 90 percent, with bilateral factor.  

In a September 2009 rating decision, the Veteran was granted a total disability rating on the basis of his inability to follow a substantially gainful occupation due to his service-connected low back and knee disabilities.  As such, the Board finds the Veteran is totally disabled under 38 C.F.R. § 3.340(a)(1).  

Further, the Board finds the evidence of record supports the Veteran's total disability is permanent, as it is reasonably certain to continue throughout his life and the probability of improvement under treatment is remote.  See 38 C.F.R. § 3.340(b).  The January 2016 VA examiner indicated that the Veteran's bilateral knee disabilities continued to worsen since in-service injury and that the back disability worsened with no relief from treatment.  There is no indication in the record that the Veteran's back and bilateral lower extremity disabilities are expected to improve.  Therefore, the Board has determined the Veteran's total disability is permanent pursuant to 38 C.F.R. § 3.340(b) and the Veteran is permanently and totally disabled for purposes of eligibility for financial assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 (2016).

Moreover, the evidence demonstrates that the Veteran's permanent and total service-connected disability due to the loss of use of both lower extremities precludes locomotion without the aid of braces and canes.  The January 2016 VA examiner opined that the bilateral knee and back disabilities at least as likely as not precluded ambulation without the use of a cane or braces based on review of the claims file and examination of the Veteran.  The examiner noted the Veteran required constant use of braces, a cane, and a walker for his back and knees, with occasional use of a wheelchair, and explained that the significant degenerative changes to the knees caused pain that could alter gait and that degenerative disc disease and intervertebral disc syndrome (IVDS) of the back caused disabling and incapacitating back pain that impacted the Veteran's ability to ambulate without assistance.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board concludes the criteria for a certificate of eligibility for financial assistance in acquiring specially adapted housing have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In light of the grant of entitlement to a certificate of eligibility for specially adapted housing, the remaining claim of entitlement to a special home adaptation grant is rendered moot.  The Board notes that the benefit is available only if the Veteran is not entitled to the more substantial benefit of the certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809.  See 38 C.F.R. § 3.809a (a).  









      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to special adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


